                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                         :    Case No. 2:11-cv-1016
PROTOCOL LITIGATION
                                              :
                                                   District Judge Edmund A. Sargus, Jr.
                                               :   Magistrate Judge Michael R. Merz

This document relates to All Plaintiffs
subject to a motion to dismiss
filed between February 27, 2020,
and March 2, 2020
                                              :



                            ORDER EXTENDING TIME


       On motion of the referenced Plaintiffs (ECF No. 2929) and consent of the Defendants, the

date by which Plaintiffs shall file their memoranda in opposition to the Motions to Dismiss is

consolidated to April 10, 2020.

       This order applies to the following Motions to Dismiss: ECF Nos. 2846 through 2892 and

2894 through 2926.



March 3, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                              1
